Citation Nr: 0811037	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  96-37 128A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, evaluated as 30 percent disabling prior to October 
10, 2003.

2.  Entitlement to an increased evaluation for migraine 
headaches, evaluated as 50 percent disabling on and after 
October 10, 2003.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1979 to December 1982. 

2.  On July 20, 2007 the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Atlanta, Georgia, 
that the appellant died in August 2006.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of the claims.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) .

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.


ORDER

The appeal is dismissed.


		
	                                                            
A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals






